Citation Nr: 0417944	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  97-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
June 1982 and from July 1991 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The veteran subsequently perfected this appeal.

A RO hearing was held in April 1997.  A transcript of that 
hearing is associated with the claims folder.

In June 2000, the Board remanded this case for additional 
development.  The case has since returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she is entitled to service 
connection for cervical spine and right shoulder 
disabilities.  At the April 1997 RO hearing, the veteran 
testified that she did not have cervical spine or right 
shoulder problems before she went to the Persian Gulf.  She 
reported that the problems started in the Gulf when she had 
to wash vehicles with a heavy hose.  

The claims folder contains VA treatment records for the 
period from approximately November 1992 to December 1997.  
These records include diagnoses of herniated nucleus pulposus 
at the C5-C6, C6-C7, and C7-T1 levels, cervical spondylosis, 
and chronic right trapezius myositis.  The veteran submitted 
a January 1998 statement from the VA medical center (VAMC) in 
San Juan, indicating that she had been hospitalized in the 
VAMC neurological section and was released on January 27, 
1998.  On review, it does not appear that records of this 
hospitalization were obtained.  Pursuant to VA's duty to 
assist, records from VAMC San Juan for the period from 
December 1997 to the present, to include records of a January 
1998 hospitalization, should be requested.  See 38 C.F.R. 
§ 3.159(c)(2) (2003); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
complete medical records regarding 
outpatient treatment and/or 
hospitalization for her cervical spine 
and right shoulder disabilities from the 
VAMC San Juan for the period from 
December 1997 to the present.  All 
records obtained should be associated 
with the claims folder.  

2.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
cervical spine disability and a right 
shoulder disability.  All applicable laws 
and regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




